White, J.,
delivered the opinion of the court.
In all essential features this case is identical with that of The People of the State of Colorado, ex rel, John Burke and Charles Haines, Plaintiff, v. The District Court of The Third Judicial District of the State of Colorado and Honorable Granby Hillyer, Defendants, ante. The cases were argued together, and so submitted for consideration. And for the reasons given in that case a like order will be entered herein, and the writ of prohibition issued.
Decision en banc.
Gabbert, C. J., and Garrigues, J., dissent.